The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490). Issues of credibility and identification, including the weight to be given to any minor inconsistencies in testimony were properly considered by the jury and there is no basis upon which to disturb its determinations. There was extensive evidence of defendant’s guilt, including reliable identifications by both the purchasing and “ghost” undercover officers, both of whom had an adequate opportunity to observe him, and the recovery of part of the prerecorded buy money from defendant’s person.
We perceive no basis for a reduction of sentence. Concur— Wallach, J.P., Lerner, Rubin, Friedman and Gonzalez, JJ.